DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the semiconductor device of claim 1, wherein at least one of the first and second bonding alignment marks is an overlay mark used for a lithography process.” The claim is indefinite because while claim 10 begins by reciting an apparatus, claim 10 further includes a method of using the structure in a photolithography process. The claim is not considered a product by process claim because the claim does not state that any feature was made using a lithography process. The claim recites that the apparatus is used in a lithography process. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-9, 21, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,157,867 B1 (Chen).

Re claim 1, Chen teaches a semiconductor device, comprising: 
a first semiconductor structure (wafer 100)  comprising a substrate (substrate 102), a first device layer (Col. 2 lines 48-53) disposed on the substrate, and a first bonding layer (surface dielectric layer 114 with conductive structures therein) disposed above the first device layer and comprising a first bonding contact (small bonding pad 122A with via 120) and a first bonding alignment mark (dummy bonding pads 112C); 

a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 7);
and a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact, and the first bonding alignment mark and the first bonding contact with different thickness are in physical contact with a same material (Fig. 7).

    PNG
    media_image1.png
    349
    546
    media_image1.png
    Greyscale


Re claim 2, Chen further teaches wherein a dimension of each of the first and second bonding alignment marks is not greater than about 15 µm (Col. 5 lines 11-27).

Re claim 8, Chen further teaches wherein the first semiconductor structure further comprises a first interconnect layer (interconnect structure 108) between the first device layer and the first bonding layer; 
the second semiconductor structure further comprises a second interconnect layer (interconnect structure 208) between the second device layer and the second bonding layer; and 
at least one of the first and second interconnect layers does not include a bonding alignment mark for aligning the first and second bonding contacts (Fig. 7).

Re claim 9, Chen further teaches wherein the first bonding layer further comprises a first dielectric (surface dielectric 114), and the second bonding layer further comprises a second dielectric (surface dielectric 214) in contact with the first dielectric at the bonding interface (Fig. 7).

Re claim 21, Chen teaches a bonded structure, comprising: 
a first bonding layer (surface dielectric layer 114 with conductive structures therein) comprising a first bonding contact (small bonding pad 122A with via 120) and a first bonding alignment mark (dummy bonding pads 112C); 

a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 7); 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact, and the first bonding alignment mark and the first bonding contact with different thickness are in physical contact with a same material (Fig. 7); and 
a dimension of each of the first bonding alignment mark and the second bonding alignment mark is not greater than about 15 µm (Col. 5 lines 11-27).

    PNG
    media_image1.png
    349
    546
    media_image1.png
    Greyscale


Re claim 27, Chen further teaches wherein the first bonding layer further comprises a first dielectric (surface dielectric 114), and the second bonding layer further comprises a second dielectric (surface dielectric 214) in contact with the first dielectric at the bonding interface (Fig. 7).

Re claim 28, Chen teaches a bonded structure, comprising: 
a first bonding layer (surface dielectric layer 114 with conductive structures therein) comprising a first bonding contact (small bonding pad 122A with via 120) and a first bonding alignment mark (dummy bonding pads 112C); 
a second bonding layer (surface dielectric layer 214 having conductive features therein) comprising a second bonding contact (small bonding pad 222A with via 220) and a second bonding alignment mark (dummy bonding pad 222C); and 
a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 7); 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact, and the first bonding alignment mark and the first bonding contact with different thickness are in physical contact with a same material (Fig. 7); and 
the first bonding alignment mark and the first bonding contact with different thickness are completely surrounded by the first dielectric (Fig. 7).

    PNG
    media_image1.png
    349
    546
    media_image1.png
    Greyscale


Re claim 29, Chen further teaches wherein a dimension of each of the first and second bonding alignment marks is not greater than about 15 µm (Col. 5 lines 11-27).

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,157,867 B1 (Chen) as evidenced by US 2019/0164899 (Hu).

Re claim 10, Chen the semiconductor device of claim 1, and Chen further teaches wherein at least one of the first and second bonding alignment marks is an overlay mark used for a lithography process (112C and 222C are patterned metal and as such can be used in a lithography process as evidenced by Hu [0045]).



Claim(s) 1, 4, 8-9, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0096830 A1 (Wei).

Re claim 1, Wei teaches a semiconductor device (semiconductor structure 700), comprising: 
a first semiconductor structure (first semiconductor device 500) comprising a substrate (first substrate 502), a first device layer (devices are formed in layers 514 and substrate 502) disposed on the substrate, and a first bonding layer (first bonding layer 110) disposed above the first device layer and comprising a first bonding contact (first bonding via 116) and a first bonding alignment mark (first dummy pad114); 
a second semiconductor structure (second semiconductor device 600) comprising a second device layer (devices formed in layers 614 and substrate 602), and a second bonding layer (second bonding layer 210) disposed below the second device layer and comprising a second bonding contact (second bonding via 216) and a second bonding alignment mark (second dummy pad 214); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 5C); and 


    PNG
    media_image2.png
    608
    511
    media_image2.png
    Greyscale


Re claim 4, Wei further teaches wherein at least one of the first and second bonding alignment marks comprises a plurality of repetitive patterns (Fig. 4A).

Re claim 8, Wei further teaches wherein the first semiconductor structure further comprises a first interconnect layer (first interconnect structure 520) between the first device layer and the first bonding layer; 
the second semiconductor structure further comprises a second interconnect layer (second interconnect structure 620) between the second device layer and the second bonding layer; and 
at least one of the first and second interconnect layers does not include a bonding alignment mark for aligning the first and second bonding contacts (Fig. 5C).

Re claim 9, Wei further teaches wherein the first bonding layer further comprises a first dielectric ([0020, 0046]), and the second bonding layer further comprises a second dielectric ([0046]) in contact with the first dielectric at the bonding interface.

Re claim 10, Wei further teaches wherein at least one of the first and second bonding alignment marks is an overlay mark used for a lithography process (114 and 214 are patterned metal and as such can be used in a lithography process).

Re claim 28, Wei teaches a bonded structure (semiconductor structure 700), comprising: 
a first bonding layer (first bonding layer 110) comprising a first bonding contact (first bonding via 116), a first bonding alignment mark (first dummy pad114), and a first dielectric ([0020]); 

a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 5C); 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact (Fig. 5C); and 
the first bonding alignment mark and the first bonding contact with different thickness are completely surrounded by the first dielectric (Fig. 5C).

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0096830 A1 (Wei) as evidenced by US 2019/0164899 (Hu).

Re claim 10, Wei teaches the semiconductor device of claim 1, and Wei further teaches wherein at least one of the first and second bonding alignment marks is an overlay mark used for a lithography process (114 and 214 are patterned metal and as such can be used in a lithography process as evidenced by Hu [0045]).

Claim(s) 1, 8-9, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,753,536 (Sugiyama).

Re claim 1, Sugiyama teaches a semiconductor device, comprising: 
a first semiconductor structure (first semiconductor device formed on substrate 10) comprising a substrate (substrate 10), a first device layer (semiconductor elements) disposed on the substrate, and a first bonding layer (first interlayer insulating film 52 having electrode 43 and first metallic layer 65 therein) disposed above the first device layer and comprising a first bonding contact (electrode 43) and a first bonding alignment mark (first metallic layer 65); 
a second semiconductor structure (second semiconductor device formed on substrate 13) comprising a second device layer (semiconductor elements), and a second bonding layer (second interlayer insulating film 53 having 55 and 66 therein) disposed below the second device layer and comprising a second bonding contact (electrode 55) and a second bonding alignment mark (second metallic layer 66); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 26(d)); and 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact, and the first bonding alignment mark and the first bonding contact with different thickness are in physical contact with a same material (Fig. 26(a)-(d) Embodiment 12 Col. 23 lines 61-67, Col. 24 lines 1-51).

Re claim 8, Sugiyama further teaches wherein the first semiconductor structure further comprises a first interconnect layer (see annotated Fig. 26(d)) between the first device layer and the first bonding layer; 
the second semiconductor structure further comprises a second interconnect layer (see annotated Fig. 26(d))  between the second device layer and the second bonding layer; and 
at least one of the first and second interconnect layers does not include a bonding alignment mark for aligning the first and second bonding contacts (see annotated Fig. 26(d)).

    PNG
    media_image3.png
    400
    738
    media_image3.png
    Greyscale


Re claim 9, Sugiyama further teaches wherein the first bonding layer further comprises a first dielectric (first interlayer insulating layer 52), and the second bonding layer further comprises a second dielectric (second interlayer insulating layer 53) in contact with the first dielectric at the bonding interface.

Re claim 28, Sugiyama teaches a bonded structure, comprising: 
a first bonding layer (first interlayer insulating layer 52 having electrode 43 and first metallic layer 65 therein) comprising a first bonding contact (electrode 43), a first bonding alignment mark (first metallic layer 65), and a first dielectric (first interlayer insulating film); 
a second bonding layer (second interlayer insulating layer 53 having 66 and 55 therein) comprising a second bonding contact (electrode 55), a second bonding alignment mark (second metallic layer 66), and a second dielectric (second interlayer insulating layer 53); and 
a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 26(d)); 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact (Fig. 26(a)-(d)); and 
the first bonding alignment mark and the first bonding contact with different thickness are completely surrounded by the first dielectric (Fig. 26 (d)).

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,753,536 (Sugiyama) as evidenced by US 2019/0164899 (Hu).

Re claim 10, Sugiyama teaches the semiconductor device of claim 1, and Sugiyama further teaches wherein at least one of the first and second bonding alignment marks is an overlay mark used for a lithography process (65 and 66 are patterned metal and as such can be used in a lithography process as evidenced by Hu [0045]).

Claim(s) 1, 4, 6, 8, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0216041 (Patti).

Re claim 1, Patti teaches a semiconductor device, comprising: 
a first semiconductor structure (base wafer 30) comprising a substrate (substrate 40), a first device layer (integrated circuit layer 31) disposed on the substrate, and a first bonding layer (uppermost portion of dielectric layer 38 having pads 33-37 and vias 32 formed therein) disposed above the first device layer and comprising a first bonding contact (pad 36/via 32) and a first bonding alignment mark (pad 33); 
a second semiconductor structure (wafer 10) comprising a second device layer (integrated circuit layer 11), and a second bonding layer (uppermost portion of dielectric layer 12 having pads 13-17 and vias 18-19 formed therein) disposed below the second device layer and comprising a second bonding contact (pad 16/via 18) and a second bonding alignment mark (pad 13); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 3); and 


    PNG
    media_image4.png
    327
    513
    media_image4.png
    Greyscale


Re claim 4, Patti further teaches wherein at least one of the first and second bonding alignment marks comprises a plurality of repetitive patterns (the repetitive patterns are taken as pads 33-35 with dielectric in between Fig. 3).

Re claim 6, Patti further teaches wherein each of the repetitive patterns comprises a metal region and a dielectric region (the repetitive patterns are taken as pads 33-35 with dielectric in between Fig. 3).

Re claim 8, Patti further teaches wherein the first semiconductor structure further comprises 
a first interconnect layer (bottommost portion of dielectric 38 having various metal conducting layers therein [0017]) between the first device layer and the first bonding layer; 
the second semiconductor structure further comprises a second interconnect layer (bottommost portion of 12 having interconnects 25 therein) between the second device layer and the second bonding layer; and 
at least one of the first and second interconnect layers does not include a bonding alignment mark for aligning the first and second bonding contacts (Figs. 1-3).

Re claim 28, Patti teaches a bonded structure, comprising: 
a first bonding layer (uppermost portion of dielectric layer 38 having pads 33-37 and vias 32 formed therein) comprising a first bonding contact (pad 36/via 32), a first bonding alignment mark (pad 33), and a first dielectric (uppermost portion of dielectric layer 38); 
a second bonding layer (uppermost portion of dielectric layer 12 having pads 13-17 and vias 18-19 formed therein) comprising a second bonding contact (pad 16/via 18), a second bonding alignment mark (pad 13), and a second dielectric (uppermost portion of dielectric layer 12); and 
a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding alignment mark is aligned with the second bonding 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact (the thickness of pad 36/via 32 is thicker than the pad 33 Fig. 1-3); and 
the first bonding alignment mark and the first bonding contact with different thickness are completely surrounded by the first dielectric (dielectric layer 38).

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0216041 (Patti) as evidenced by US 2019/0164899 (Hu).

Re claim 10, Patti teaches the semiconductor device of claim 1, and Patti further teaches wherein at least one of the first and second bonding alignment marks is an overlay mark used for a lithography process (pads 33-35 and 13-15 are patterned metal and as such can be used in a lithography process as evidenced by Hu [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-7, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0096830 A1 (Wei).

Re claim 2, Wei further teaches wherein a dimension of each of the first and second bonding alignment marks is not greater than about 15 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 3, Wei further teaches wherein the dimension of each of the first and second bonding alignment marks is about 10 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 5, Wei further teaches wherein a dimension of each of the repetitive patterns is not greater than about 1 µm ([0036, 0043]).

In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 6, Wei further teaches wherein each of the repetitive patterns comprises a metal region and a dielectric region (Fig. 4A).

Re claim 7, Wei further teaches wherein a size of the metal region is not greater than about 25% of a size of the repetitive pattern (Fig. 4A and 5C). 

	The repetitive pattern as seen in Fig 4A has multiple metal dummy lines that are embedded in the dielectric layer. The repetitive pattern is defined by both the metal and dielectric material the metal is embedded in. Thus, the repetitive pattern can be defined in Wei as the metal dummy lines and an amount of dielectric material of layer 110 surrounding said metal dummy lines that extends to take up about 75% of the total size of the pattern.


    PNG
    media_image5.png
    649
    602
    media_image5.png
    Greyscale


Re claim 21, Wei teaches a bonded structure (semiconductor structure 700), comprising: 
a first bonding layer (first bonding layer 110) comprising a first bonding contact (first bonding via 116), a first bonding alignment mark (first dummy pad114), and a first dielectric ([0020]); 
a second bonding layer (second bonding layer 210) comprising a second bonding contact (second bonding via 216), a second bonding alignment mark (second dummy pad 214), and a second dielectric ([0046]); and 
a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding alignment mark is aligned with the second bonding 
a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact and the first bonding alignment mark and the first bonding contact with different thickness are in physical contact with a same material (Fig. 5C); and 
wherein a dimension of each of the first and second bonding alignment marks is not greater than about 15 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 22, Wei further teaches wherein the dimension of each of the first and second bonding alignment marks is about 10 µm ([0036, 0043]).

In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 23, Wei further teaches wherein at least one of the first and second bonding alignment marks comprises a plurality of repetitive patterns (Fig. 4A).

Re claim 24, Wei further teaches wherein a dimension of each of the repetitive patterns is not greater than about 1 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 25, Wei further teaches wherein each of the repetitive patterns comprises a metal region and a dielectric region (Fig. 4A).

Re claim 26, Wei further teaches wherein a size of the metal region is not greater than about 25% of a size of the respective repetitive pattern (Fig. 4A and 5C). 

	The repetitive pattern as seen in Fig 4A has multiple metal dummy lines that are embedded in the dielectric layer. The repetitive pattern is defined by both the metal and dielectric material the metal is embedded in. Thus, the repetitive pattern can be defined in Wei as the metal dummy lines and an amount of dielectric material of layer 110 surrounding said metal dummy lines that extends to take up about 75% of the total size of the pattern.


    PNG
    media_image5.png
    649
    602
    media_image5.png
    Greyscale


Re claim 27, Wei further teaches wherein the first bonding layer further comprises a first dielectric ([0020, 0046]), and the second bonding layer further comprises a second dielectric ([0046]) in contact with the first dielectric at the bonding interface.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. Applicant argues that Chen does not teach wherein the first bonding contact 112A is thicker than the first bonding alignment mark 112C.  However, the current rejection relies upon the first bonding contact being 112A/120 which is clearly thicker than 122C. Applicant further argues that while Wei does teach that the first bonding contact 116 is thicker than the first alignment mark 114, Wei does not teach wherein the first bonding contact and first alignment mark are surrounded by and in physical contact with a same material.  However, Wei clearly teaches that 110 surrounds and is in physical contact with both 116 and 110 (Fig. 1G). If Applicant believes that the contribution to the prior art lies in the bonding contact having the entirety of the sidewalls completely contacting only the same material as that completely covering sidewalls of the alignment mark then this should be claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812